United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.T., Appellant
and
U.S. POSTAL SERVICE, SOUTHWEST
CARRIER ANNEX, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-466
Issued: July 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 28, 2012 appellant filed a timely appeal of the November 5 and
December 11, 2012 merit decisions of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty on August 30, 2012, as alleged.
FACTUAL HISTORY
On September 14, 2012 appellant, then a 37-year-old city carrier, filed a traumatic injury
claim alleging that on August 30, 2012, while on his route, he experienced pain in his left knee
1

5 U.S.C. § 8101 et seq.

when entering or exiting from his postal vehicle. He submitted a statement dated September 4,
2012 that noted on August 17, 2004 he injured his back and shoulder in a motor vehicle accident
(MVA) and returned to work in 2006. Appellant experienced pain and numbness in his feet,
right shoulder and left knee which stems from the 2004 MVA and from performing his duties
daily over time; OWCP File No. xxxxxx554.2
In a September 6, 2012 duty status report, Dr. Harold T. Pye, an occupational medicine
physician, diagnosed lumbar disc disease, rotator cuff tear and internal derangement of the knee.
He advised that appellant could return to work with restrictions. The record contains three
disability certificates restricting appellant to sedentary studies from September 6 to
October 1, 2012. The signatures on the certificates are illegible, but appear to be colleagues of
Dr. Pye.
On October 12, 2012 appellant stated that he sustained an injury on August 30, 2012
while doing his daily duties as a carrier. He noted numbness in his feet and pain running down
his legs. Appellant claimed traumatic injury because he carried his bag across his body and the
strap on his right shoulder put pressure on the left knee on his back. He denied that the pain was
in anyway related to the car accident 2004.
By decision dated November 5, 2012, OWCP denied appellant’s claim. It found that the
evidence did not establish that the left knee or back condition was related to the work-related
events of August 30, 2012.
On November 16, 2012 appellant requested reconsideration contending that the
August 30, 2012 injury was employment related and sustained in the performance of duty. He
did not submit any new evidence.
By decision dated December 11, 2012, OWCP reviewed appellant’s claim on the merits
but stated that the evidence was still not sufficient to accept his claim for an alleged August 30,
2012 employment injury.3
LEGAL PRECEDENT
OWCP’s regulations define a traumatic injury as a condition of the body caused by a
specific event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain, which is identifiable as to
time and place of occurrence and member or function of the body affected.4 An employee
2

OWCP accepted that the August 17, 2004 MVA resulted in the following accepted conditions: lumbar sprain;
left lateral epicondylitis; neck sprain; back sprain/lumbago; right shoulder /upper arm sprain; right rotator cuff
syndrome; and lumbar disc displacement. Schedule awards were issued for six percent permanent impairment of the
left upper extremity and nine percent permanent impairment of the right upper extremity. OWCP found no
permanent impairment of either lower extremity.
3

In response to appellant’s November 16, 2012 inquiry as to why his claim with regard to the August 17, 2004
MVA was closed in File No. xxxxxx554, OWCP recommended that he submit rationalized medical evidence from
his physician explaining why any worsening of a medical condition is employment related.
4

20 C.F.R. § 10.5(e).

2

seeking benefits under FECA has the burden of establishing the essential elements of his or her
claim, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged and that any disability
and/or specific condition for which compensation is claimed are causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component is whether the employee actually
experienced the employment incident or exposure, which is alleged to have occurred.6 In order
to meet his or her burden of proof to establish the fact that he or she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that he or she
actually experienced the employment injury or exposure at the time, place and in the manner
alleged.7
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.8 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.9
ANALYSIS
The issue is whether appellant met his burden of proving that he sustained a traumatic
injury on August 30, 2012. Appellant alleged that he sustained an injury to his left knee on
August 30, 2012 while getting in and out of his postal vehicle throughout the day.
OWCP denied appellant’s claim for a traumatic injury finding that he did not submit
sufficient medical evidence to establish his left knee condition resulted from the work duties of
August 30, 2012. In a September 6, 2012 duty status report, Dr. Pye indicated that appellant had
lumbar disc disease, a rotator cuff tear and internal derangement of the knee. He provided no
5

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

6

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

7

Linda S. Jackson, 49 ECAB 486 (1998).

8

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

9

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

explanation on how the diagnosed conditions related to appellant’s alleged employment incident
of August 30, 2012. Appellant’s report is insufficient to establish his claim. Furthermore, the
disability certificates he submitted do not contain legible signatures. As the forms cannot be
properly identified as being prepared by a physician, they do not constitute probative medical
evidence.10 The medical evidence submitted in this case is insufficient to establish causal
relation.
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a knee or other condition causally related to the accepted
August 30, 2012 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on August 30, 2012, as alleged.

10

L.B., Docket No. 12-1796 (issued March 27, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 11 and November 5, 2012 are affirmed.
Issued: July 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

